PER CURIAM.
[1] This is a. petition to revise by the trustee in bankruptcy under section 24b of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 553 [Comp. St. 1916, § 9608]), which we lately dismissed (247 Fed. 483,-C. C: A. ——), because the record showed that it had not been taken within 10 days after entry of the order, as required by our rule 38 (235 Fed. xi, 148 C. C. A. xi). The petitioner subsequently obtained leave to show, and has shown, that by mistake an entry of the District Court extending his time had been omitted from the record. This requires tis to dispose of the petition on its merits.
[2] Our authority to revise is restricted to questions of law, and both the referee and tire District Judge having found as matter of fact that the creditor had no reasonable cause to believe that a preference was intended by the transfer to him, the conclusion of law that it was not voidable under section 60b, and that the fund in the possession of the trustee should be paid over to the creditor, is obviously right. If we had jurisdiction to pass upon the fact, we should agree with the court below upon that question also.
The order is affirmed.